Citation Nr: 1820478	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pterygium.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983, December 1990 to June 1991, October 2003 to December 2003, and from February 2009 to March 2009.  The Veteran's record also indicates service with the Air National Guard and the Air Force Reserve.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In a November 2016 rating decision, the Veteran was granted service connection for bilateral hearing loss, and he has not disagreed with the assigned effective date.  As such, this issue is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009).  

The appeal was previously remanded in April 2016 and is now ready for adjudication.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's bilateral pterygium has not been characterized by visual impairment, disfigurement, or active conjunctivitis.  

2.  The Veteran's bilateral knee and lumbar spine disorders are related to service.  

3.  The Veteran's sleep apnea did not manifest within a year of service and is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral pterygium have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. § 4.79, Diagnostic Code 6034-6018 (2017).

2.  The criteria for establishing entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for establishing entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (West 2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records, and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in April 2016 in order to obtain additional medical records and a new VA examination.  As a result, VA requested and treatment records from the Veteran's medical providers within and outside VA.  Although some records were found to be destroyed, multiple medical records were added to the claims file.  Additionally, new VA examinations were provided in May 2016.  During the examinations, the examiners included the specific information requested by the Board.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

The Veteran disagrees with the assignment of an initial noncompensable rating for his bilateral pterygium.  He currently receives a noncompensable rating for his eye disability under 38 C.F.R. § 4.79, Diagnostic Code (DC) 6034-6066.  Diagnostic Code 6034, which refers to pterygium, mandates evaluation based on visual impairment, disfigurement, and conjunctivitis depending on the particular findings.  Initially, the Board must determine the appropriate analogous diagnostic code for the Veteran's bilateral pterygium.  

The Board finds that the use of a diagnostic code for visual impairment is not warranted.  Specifically, both the July 2013 and May 2016 VA examiners found no evidence of visual impairment.  The examiners both noted that the Veteran's corrected vision is 20/40 or better in all respects.  The July 2013 examiner found no blindness of other problems such as double vision.  There was also no loss of the visual field.  The May 2016 examiner came to the same conclusion.  Therefore, an analogous rating based on visual impairment is inappropriate.

Next, the Board finds that the use of a diagnostic code for disfigurement is also not appropriate.  There are no statements or clinical evidence in the record suggesting that the Veteran has been disfigured.  Although the Veteran has been noted to have dry eyes and suffer from redness and irritation in treatment records and VA examinations, there are no indications that these symptoms could be defined as disfigurement under 38 C.F.R. § 4.118, DC 7800, Note 1.  For example, there has been no scarring or change in the skin as a result of his disability.  Therefore, an analogous rating for disfigurement is also not proper.

The Board does find that an analogous rating for conjunctivitis is appropriate.  However, a compensable rating is not warranted under this diagnostic code, either.  To obtain a 10 percent rating under 38 C.F.R. § 4.79, DC 6018, the Veteran must show active, chronic conjunctivitis, with objective findings such as red, think conjunctivae, mucous secretion, etc.  Inactive chronic conjunctivitis is based on the noted residuals.  

In a June 2014 statement, the Veteran complained of dry eyes and "numerous" cases of conjunctivitis.  He was diagnosed with dry eyes and pterygium inflammation that same month.  However, neither the July 2013 nor the May 2016 VA examiners found evidence of conjunctivitis residuals.  Specifically, the May 2016 VA examiner noted that although the Veteran's conjunctiva was affected as a pterygium typically forms over the perilimbal conjunctiva and extends onto the corneal surface, no conjunctivitis was indicated.  Therefore, there is no objective evidence of conjunctivitis in the record as is necessary for a compensable rating.  

Nevertheless, the Board concludes that the Veteran's self-reported eye inflammation most closely approximates inactive, chronic conjunctivitis.  There is no compensable rating for inactive, chronic conjunctivitis.  Inactive, chronic conjunctivitis is rated based on its residuals such as visual impairment and disfigurement.  As noted previously, there is an absence of residuals.  Consequently, the Board concludes that the Veteran's disability with no compensable symptoms warrants a noncompensable rating.  See 38 C.F.R. § 4.31.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Bilateral Knee and Lumbar Spine Disorder

The Veteran is seeking entitlement to service connection for a bilateral knee and lumbar spine disorder.  Specifically, the Veteran asserts that his musculoskeletal disorders are related to his physically-demanding work as an aircraft mechanic - a position he has held in both the military and civilian sectors.  Based upon the evidence of record, the Board determines that service connection is warranted.

The Veteran's March 1984 entrance examination was normal.  During active service, the Veteran complained of lower back pain and was diagnosed with lumbosacral strain in March 1991.  Additionally, in a March 1992 statement, the Veteran reported recurrent lower back pain on and off since 1990.  He asserted that the back pain occurred approximately 4 times per year and goes away after a few weeks each time.  As a civilian in May 2000, the Veteran twisted his lower back when lifting a boarding ladder up.  Afterwards, he complained of lower back pain and was diagnosed with a muscle strain.  After a deployment, the Veteran again complained of back pain in November 2003.  With respect to the Veteran's bilateral knee disorder, he was diagnosed with a muscle strain of the left knee in March 1993 unrelated to service.  In 2011, the Veteran complained of daily knee pain bilaterally.  Furthermore, he again reported bilateral knee pain in June 2012.  

With regards to a lumbar spine disorder, the Veteran was diagnosed with lumbosacral strain during service and his symptoms appear to have persisted since service.  The Veteran competently and credibly asserts a continuation of symptoms since service.  In particular, the Veteran, including at his July 2013 VA examination, has consistently described intermittent back pain.  At the July 2013 VA examination, the examiner diagnosed the Veteran with lumbar strain and noted the earlier diagnosis of lumbosacral strain.  The Veteran's description of his back disorder as manifesting through intermittent pain helps explain why his back was not noted to be abnormal during physical examinations later in service.  Additionally, his self-treatment utilizing NSAIDs and heating pads would be unlikely to show up in medical records.  Although the Board acknowledges that the examiner opined that the Veteran's lumbar spine disorder is less likely than not related to service, the examiner did not explain why the Veteran's in-service diagnosis of lumbosacral strain is unrelated to his current diagnosis of lumbar strain despite the Veteran's continued and consistent complaints.  As a result, the Board assigns the opinion low probative value.  Therefore, service connection is warranted for a lumbar spine disorder.

Although the evidence does not show that the Veteran has had a bilateral knee disorder since service, the evidence still demonstrates that his bilateral knee disorder is related to his military service.  Specifically, the May 2016 VA examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees.  The examiner noted that the Veteran's line of work, both in the military and as a civilian, is most likely the greatest factor in developing knee arthritis.  The Board recognizes that the examiner cited the Veteran's obesity in stating that it is less likely than not that the Veteran's bilateral knee disorder is related to service.  However, from the examiner's opinion, it appears that they are requiring that the Veteran's service predominantly caused his bilateral knee disorder.  However, it is enough that the bilateral knee disorder is etiologically related to service.  As the Veteran's bilateral knee disorder is at least in part etiologically related to military service, service connection is warranted.  

Sleep Apnea

The Veteran is seeking entitlement to service connection for sleep apnea.  Specifically, the Veteran asserts not only that his sleep apnea manifested during service, but also that it was aggravated by service.  He reports that the sleep apnea had a gradual onset, but it has caused symptoms such as sleepiness, fatigue, hypertension, and jerking/twitching of his legs.  However, the Board finds that service connection is not warranted.

Service treatment records do not reflect a diagnosis related to a sleep disorder.  However, the Veteran complained about feeling tired after sleeping in both November 2003 and December 2006.  Nevertheless, the Veteran's complaints are few and far between, especially when considering that his periods of service range from August 1979 to March 2009.  Without more, it appears that these reports of sleep problems during service are not representative of a chronic disorder.  

In fact, the post-service evidence does not reflect symptoms related to a sleep disorder for years after the Veteran left active duty service.  Specifically, in February 2012, the Veteran was first diagnosed with sleep apnea.  The Board emphasizes that because the Veteran left active service in 2009, it was not until approximately 3 years later that he was first diagnosed with a sleep disorder.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as sleep apnea, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

During the course of the appeal, the Veteran has been unable to provide an exact chronology regarding his sleep apnea disorder.  In February 2013, he stated that his sleep apnea originated during his service sometime between August 1979 and August 2012.  As the Veteran has indicated a 30 year timespan during which at some point he asserts that he developed sleep apnea, the Board is unable to rely on the Veteran's testimony alone that his sleep apnea originated and continued since service.

Next, service connection may also be granted when the evidence establishes a medical nexus between his claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty despite his contentions to the contrary.

The Veteran underwent a VA examination in May 2016.  During that examination, the examiner noted that although the Veteran asserts that his sleep apnea manifested or was aggravated during a 2 month deployment in 2003, it would be impossible to state that it developed or manifested during that time.  Instead, it is more likely to develop over time and age with obesity as a major factor.  Furthermore, the examiner notes that it would be pure speculation to connect the Veteran's current sleep apnea disorder with the notations of sleep problems during service.  The examiner's opinion appears to be supported by the fact that the medical recommendation from the military after the Veteran's diagnosis of sleep apnea was a weight reduction program.  

The Board notes that there are no treatment records establishing that the Veteran's sleep apnea is related to active duty, nor has any physician asserted that such a relationship exists.  Although the Veteran has also brought forth the assertion that his sleep apnea was aggravated by his 2003 deployment, he was diagnosed with sleep apnea 9 years after his deployment.  As there is insufficient evidence to show that it pre-existed the deployment, service connection through aggravation is unavailable.  

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's sleep apnea to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (West 2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disability to military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he suffers from the symptoms of sleep apnea, he is not competent to provide a medical opinion linking this disability with his military service.  Such a medical diagnosis and nexus do not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  


ORDER

An initial compensable rating for bilateral pterygium is denied.

Service connection for a bilateral knee disorder is granted.

Service connection for a lumbar spine disorder is granted.

Service connection for sleep apnea is denied.




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


